DETAILED ACTION
Claims 1, 2, 4-7, 9, 10, 21, and 22 are currently pending. Claims 1, 2, 4-7, 9, 10, 21, and 22 are maintained in rejection despite Applicant’s Arguments/Remarks filed 02/08/2021. A response to the Applicant’s arguments can be found at the end of this Office Action. This Office Action is final.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 4,710,819) in view of O'Connor et al. (US 2005/0242052) (“O’Connor”).
Referring to Claim 1: Brown teaches an aerial movement system (10) comprising:a camera (25) to be suspended over an expanse;
a plurality of reels (27) disposed around the expanse, each reel including a support line (12, 14, 16, 18) being coupled to the camera, the plurality of reels and associated support lines being configured to move the camera along the expanse (Fig. 1); anda computer in communication with each of the reels, the computer controlling each reel to release and draw in the support line associated with the reel (Fig. 17) (Col. 19, lines 33-40);
a first sheave (20) used to guide a first support line (12); 
a second sheave (20) used to guide a second support line (14); and
wherein the computer controls each reel to release and/or draw in a calculated portion of its respective associated support line in order to move the camera to any desired location over the expanse (Col. 19, lines 23-32).
Brown fails to teach first and second wireless position transceivers fixed in a set position proximate a first and second registration points, and a third wireless position transceiver disposed proximate a camera, each wireless position transceiver in communication with the computer and transmitting their respective positions to the computer to control reels and camera movement based on the respective positions. However, O'Connor teaches a gantry crane positioning system which places wireless position transceivers (150a-c), that are GPS enabled, at the top of the vertical support members and an additional wireless position transceiver (152) disposed proximate the grappler transported object (112) (Fig. 2) (Par. [0029]-[0030]). Each wireless position transceiver is in communication with a computer (404) (Par. [0037]). O’Connor teaches 
It would have been obvious to one of ordinary skill in the art at the time of the invention, to use O’Connor’s GPS positioning system in combination with Brown’s aerial movement system, fixing O’Connor’s wireless position transceivers at the top of Brown’s vertical support members in close proximity to Brown’s sheaves, and it would be further obvious to determine the position of, and control the operation of, the camera over the expanse using a processing unit in order to more accurately control the position of Brown’s camera.

Referring to Claim 2: Brown further teaches a third sheave (20) used to guide a third support line (16), and a fourth sheave (20) used to guide a fourth support line (18) (Fig. 1). 
Brown does not teach fourth and fifth wireless position transceivers disposed proximate the third and fourth sheaves, respectively. However, O’Connor teaches a fourth wireless position receiver (150c) and also teaches that other embodiments of the invention may have more or fewer receivers as deemed appropriate (Par. [0036]). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a fifth wireless position receiver on Brown's remaining vertical support member proximate the fourth sheave, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation for adding a fifth wireless position receiver being that it would serve as a backup or reserve in the event one of the receivers failed to receive a signal.
  
Referring to Claims 4 and 9: O’Connor teaches an aerial movement system, wherein the wireless position transceivers (150a-c, 152) are GPS transceivers (Par. [0030]). It would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings of Brown and O'Connor for the reasons stated above in the rejection of claim 1.
Referring to Claim 6: Brown further teaches an aerial movement system wherein the computer and the reels (27) are in wireless communication (Col. 21, lines 18-22).
Referring to Claim 7: Brown further teaches an aerial movement system wherein the plurality of reels (27) includes four reels (Figs. 1 and 2).

Referring to Claim 21: Brown teaches a method of moving a camera over an expanse comprising the steps of:
deploying a plurality of reels (27) around an expanse (Fig. 2), wherein each reel includes a support line (12, 14, 16, 18) which is guided by a sheave (20) (Fig. 1);
coupling the support lines to a camera (54) to be suspended over the expanse;
suspending the camera above the expanse using the support lines (Fig. 1);
monitoring the reels using the computer (Fig. 15) as the camera is moved (Col. 12, lines 1-7);
controlling each reel to release and/or draw in its respective support line using the computer in order to move the camera to any desired location over the expanse, the computer controlling an amount each reel releases and/or draws in its respective support line (Col. 19, lines 23-40) (Figs. 15-17).
Brown fails to teach deploying a first wireless position transceiver associated with the camera, deploying second and third wireless position transceivers associated with support line sheaves in set positions, and that each wireless position transceiver is in communication with the computer and transmitting their respective positions to the computer to record this camera movement and controlling the reels and camera movement based on the respective positions. However, O'Connor teaches a gantry crane positioning system which places wireless position transceivers (150a-c), that are 
It would have been obvious to one of ordinary skill in the art at the time of the invention, to use O’Connor’s GPS positioning system in combination with Brown’s aerial movement system, deploying O’Connor’s wireless position transceivers at set positions at the top of Brown’s vertical support members in close proximity to Brown’s sheaves, and it would be further obvious to determine and record the position of the camera and control the operation of the camera over the expanse using a processing unit in order to more accurately control the position of Brown’s camera.

Referring to Claim 22: Brown teaches a method of moving a camera over an expanse comprising the steps of:
deploying a plurality of reels (20) around an expanse, wherein each reel including a support line (12, 14, 16, 18);

suspending the camera above the expanse using the support lines (Fig. 1); 
monitoring the reels using the computer (Fig. 15) as the camera is moved (Col. 12, lines 1-7);
controlling each reel to release and/or draw in its respective support line using the computer in order to move the camera to any desired location over the expanse, the computer controlling an amount each reel releases and/or draws in its respective support line (Col. 19, lines 23-40) (Figs. 15-17).
Brown fails to teach deploying first and second wireless position transceivers in set positions with the first and second reels, associating a third wireless position transceiver with the camera, that each wireless position transceiver is transmitting positions to record this camera movement, calibrating the movement of the camera, and controlling the reels and camera movement based on the calibrated movement of the camera and the respective positions. 
However, O'Connor teaches a gantry crane positioning system which places wireless position transceivers (150a-c), that are GPS enabled, fixed at the top of the vertical support members and an additional wireless position transceiver (152) disposed proximate the transport camera (Fig. 2) (Par. [0029]-[0030]). Each wireless position transceiver is in communication with a computer (404) (Par. [0037]). O’Connor teaches a position processing unit 901 that can be used for calibration (Par. [0056]). O’Connor also teaches that position processing unit 901 can couple to the grappler assembly (108) and grappler (110) to determine the position of, and control the operation of, the grappler (Par. [0055]). Position processing unit 901 also includes an associated memory 
It would have been obvious to one of ordinary skill in the art at the time of the invention, to use O’Connor’s GPS positioning system in combination with Brown’s aerial movement system, deploying O’Connor’s wireless position transceivers at set positions at the top of Brown’s vertical support members in close proximity to Brown’s sheaves, and it would be further obvious to determine and record the position of the camera and control the operation of the camera over the expanse using a processing unit in order to more accurately control the position of Brown’s camera.

Claims 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown in view of O’Connor and further in view of Tachikawa (US 6,160,371).
Referring to Claims 5 and 10: O’Connor does not teach LPM transceivers. However, Tachikawa teaches Local Position Measurement transceivers used to track a device (Col. 12, line 60 - Col. 13, line 50). It would have been obvious to one of ordinary skill in the art at the time of the invention, try using an LPM transceiver, as taught by Tachikawa, instead of the GPS transceiver taught by Brown, because this is one of a finite number of known solutions for determining the position of a device.

Response to Arguments
fails to cite specific prior art references that recognize a long felt but unsolved need. Applicant only points to their own specification as evidence of a long felt but unsolved need. Thus, the Examiner finds the objective evidence of nonobviousness presented by the Applicant to be of insufficient weight to overcome the obviousness rejection listed above.
Applicant argues that O’Connor’s movement and steering are calibrated rather than the grappler being calibrated. The Examiner responds that paragraph [0056] of O’Connor recites a touch screen user interface coupled to position processing unit 901 that enables the user to “calibrate.” While paragraph [0056] primarily discusses steering electronics (908), O’Connor also teaches that position processing unit 901 can couple to the grappler assembly (108) and grappler (110) to determine the position of, and control the operation of, the grappler (Par. [0055]). Position processing unit 901 also includes an associated memory (Par. [0052]). O’Connor also teaches that processing unit 901 records the position of the grappler and compares the grappler position with a desired 
Applicant argues that O’Connor’s wireless position receivers move with the grappler as the gantry crane moves and that in the field of aerial camera systems like Brown this is not an option because the camera must be recalibrated relative to the fixed transceivers every time the system is set up over a new expanse. The Examiner responds that the claims fail to recite a method of moving the camera to a new expanse and recalibrating the movement of the camera over the new expanse. Rather, method claims 21 and 22 merely recite “calibrating the movement of the camera over the entire expanse based upon recorded movement of the camera.” The Examiner maintains that Brown in view of O’Connor satisfies the claimed limitations.
Applicant argues that O’Connor’s wireless position receivers are non-analogous because they are not set in fixed positions. The Examiner responds that O’Connor’s wireless position receivers (150a-c) are fixed relative to the vertical support members of the gantry crane (Fig. 2) (Par. [0029]-[0030]). Further, in the combination, Brown teaches a fixed expanse, and O’Connor’s receivers are being used on that expanse. Thus, the combination would suggest wireless position receivers set in fixed positions. Further, in response to Applicant’s argument that O’Connor is non-analogous art, it has been held the determination that a reference is from a non-analogous art is twofold.  First, we decide if the reference is within the field of the inventor’s endeavor.  If it is not, In re Wood, 202 USPQ 171, 174.  Here, O’Connor is reasonably pertinent to the particular problem of accurately positioning an object over an expanse.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617